Citation Nr: 1421835	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  07-07 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Joseph Moore, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran, B. P., and S.


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from February 14, 1969, to June 13, 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas. 

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file. 

In a decision in April 2010, the Board denied the claim of service connection for an anxiety disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In an Order dated in October 2010, the Court granted a Joint Motion for Remand of the parties (the Secretary of VA and the Veteran, who was and currently represented by counsel), and vacated the Board's decision and remanded the case to the Board for readjudication consistent with the Joint Motion. 

In July 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).







FINDING OF FACT

A psychiatric disorder, namely, anxiety disorder, major depressive disorder, or PTSD, was not affirmatively shown to have had onset during service; and a psychiatric disorder, namely, anxiety disorder, major depressive disorder, or PTSD, diagnosed after service, is not related to an injury, disease, or event, including a personal assault, in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, namely, anxiety disorder, major depressive disorder, or PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  






Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet.App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in August 2006.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet.App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet.App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet.App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet.App. 473, 484-86 (2006) (notice of the elements of the claim).  The Veteran has been informed of the criteria for a psychiatric disorder, to include posttraumatic stress disorder, and a further request for the same information is superfluous. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, private medical records, and Social Security Administration (SSA) records. 



VA must provide a VA medical examination or obtain a medical opinion if the evidence of record is insufficient to decide the claim.

A VA examination was conducted March 2012.  The Veteran's attorney argues that the VA examination is inadequate, because the examiner's opinion is based on an inaccurate timeline involving the documentation of the Veteran's behavioral changes following alleged in-service abuse as the behavior changes were suggestive of the beginning of a psychiatric disability and that the examination should be afforded no probative weight.  

Once VA provides an examination pursuant to 38 C.F.R. § 3.159(c), the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  The Board need not reach the question of whether or not the VA examination has any probative value, because a VA medical examination or medical opinion is not necessary to decide the claim, because the Veteran lacks credibility in establishing an in-service injury as he has described, which would form the factual basis for any medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 79 (2006).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.
 
To establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  


All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran was not engaged in active combat with the enemy during active duty so combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence 

The Veteran served on active duty from February 14, 1969, to June 13, 1969. 

The service treatment records show that on the report of medical history and the report of medical examination, dated April 17, 1969, the Veteran denied having depression.  



On physical examination, the psychiatric evaluation was normal, as was the evaluation of the lower extremities.  A psychiatric disorder or physical condition was not listed in the summary of defects or diagnoses.  

On May 2, 1969, the Veteran qualified as a marksman on the rifle range.  On May, 5, 1969, he was assigned to a motivational platoon.  On May 5, 1969, on the Standard Medical Evaluation Form (D.I./Company Commander Observation), the Veteran was described as performing poorly as a recruit and as physically weak.  The Veteran was observed as seemingly depressed or sad.  On May 19, 1969, similar observations were recorded by the Veteran's platoon commander.  

On May 23, 1969, the Veteran was evaluated at a neuropsychiatric unit.  The pertinent finding was immaturity with passive dependent qualities.  It was recommended that the Veteran appear before the Aptitude Board, because of unsuitability.  

On May 28, 1969, in summary of the Veteran's performance by his platoon commander, it was reported that since the Veteran arrived for recruit training in February 1969 his performance had been consistently unsatisfactory with no change in his progress, that military authority and discipline frighten him, and that he was timid and feared his drill instructor. 

On May 28, 1969, the Veteran signed a document, acknowledging that he was being processed for administrative discharge for unsuitability by reason of inaptitude. 

On psychiatric evaluation on June 2, 1969, it was reported that the Veteran had been referred to the Recruit Evaluation Unit on May 21, 1969, by his battalion commander due to the Veteran's inability to meet required standards.  

It was noted that after placement with his initial recruit platoon the Veteran failed the physical training test and he was sent to a physical conditioning platoon for a week. 


The Veteran was then transferred to a second recruit platoon and stayed three days before he was sent back to a physical conditioning platoon where he stayed for two weeks.  He was then transferred to a third recruit platoon where he remained for six weeks.  After his platoon finished the rifle range he was dropped to a motivational platoon for 10 days and then he was dropped for evaluation.  

When asked about his difficulty in training, the Veteran stated that he could not march as well as others and he was afraid of the Drill Instructors and that he was uneasy when anyone in authority was around.  The examiner referred to the early observation reports from the Veteran's platoon.  

The examiner noted that the Veteran had completed the 12th grade with a B-average.  While in school he was in no activities.  He did have a few friends.  After high school the Veteran worked for about six months for a power company and quit to join the Marine Corps.  The Veteran described himself as a nervous person.

On mental status examination, the pertinent findings were excessive dependency, extreme passiveness, lack of insight, naiveté about many areas of life, and low tolerance for sustained minimal stress.  The examiner found that the Veteran had no mental or physical disqualifications that would warrant discharge by reason of physical disability.  

On June 2, 1969, the Veteran appeared before the Aptitude Board.  The Aptitude Board recommended that the Veteran be honorably discharged because of unsuitability.  The Aptitude Board found that the Veteran had no mental or physical disability, which would warrant discharge by reason of physical disability. 

On June 5, 1969, a medical officer reported that there had been no apparent change in the Veteran's physical condition since the examination on April 17, 1969.  The document was signed by the Veteran. 




The Veteran was subsequently administratively discharged on June 13, 1969, acknowledging that he was being administrative discharge for unsuitability by reason of inaptitude. 

After service, private records show that in March 2000 the Veteran presented with anxiety and panic disorder, which had been ongoing for three months.  There was no prior medical history.  

In July 2000, panic disorder was associated with the Veteran's trouble at work and increased stress.  In September 2000, it was noted that his job situation had improved and litigation involving a previous job was nearing settlement, which improved his anxiety. 

VA records in October 2002 show that the Veteran sought VA mental health treatment.  History included medication for anxiety and insomnia for two years.  In February 2003, the diagnosis was major depressive disorder and PTSD.  The Veteran complained of nightmares.  In June 2003, the diagnosis was non-military posttraumatic stress disorder.  In December 2004, there was reference to an incident in 1981 when the Veteran had run over and killed a 12-year old girl with his truck.  

In April 2006, the Veteran requested his military records.

In April 2006, it was noted that the Veteran had increased symptoms of posttraumatic stress disorder symptoms since hospitalization for a surgical procedure in February 2006.  The Veteran complained of an assault while in the Marines.  He complained of recurrent nightmares since the age of 19 of being beaten.  The Veteran was considered a poor historian.

In April 2006, it was noted that in an interview the Veteran stated that he was in combat in Vietnam, only latter to state that he never saw combat. 




In June 2006, NPRC sent to the Veteran copies of his service personnel records, but not his medical records. 

In July 2006, the Social Security Administration determined that the Veteran was disabled as of February 2004 and the primary diagnosis was major depressive disorder and a secondary diagnosis was posttraumatic stress disorder.  A medical consultant declared the Veteran's allegations to be credible.  

In August 2008, the Veteran faxed to his Senator copies of service personnel records, including a copy of Aptitude Board Report, dated in June 1969. 

In the original document in the Veteran's file, only one of four conclusions and recommendations was checked by the Board, namely, that the Veteran was honorably discharged because of unsuitability:

This member's general qualifications do not warrant retention in the service. Member is not in need of hospitalization and his not completed recruit training.  The member has been counseled concerning his deficiencies and afforded a reasonable opportunity to overcome them.  Member's condition existed prior to entry into naval service and has not been aggravated by service.  If discharged will not be a menace to self or others.  It is recommended that the member be discharged by reason of unsuitability.  Member has been afforded an opportunity to submit a statement in his behalf and any statement submitted was considered before a final recommendation was made.

In the copy of the document the Veteran faxed to the Senator, a second conclusion and recommendation was checked:  

The findings in this member's case are inconclusive with regard to the member's unsuitability, or the permanency of his functional impairment.  It is recommended that member be admitted to the sick-list for further study. 


In the cover letter to the fax, the Veteran stated that the Marine Corps had no records from April 17, 1969, to June 2, 1969, and no record as to why he was unsuitable.  He also stated that around April 17 [1969] to May [1969], one morning, a drill instructor "worked me over," and after dark he was found by a dog handled by MPs and the MPs took him to sick bay. 

In December 2009, the Veteran testified that his drill instructor assaulted him.  He stated that the drill instructor kicked him in the ankle and when he fought back the drill instructor worked him over and he was left in a hole in the ground.  

The Veteran stated that he could not get up or walk and that he was later found by MPs, who took him to sick bay.  He stated that he could not tell the MPs what happened because he could not talk.  He stated that he was hospitalized between April 17 to June 2.  And it took him 30 days before he could walk again.  The Veteran asserted that anxiety was the result of the in-service assault.  

In April 2011, the Board received additional evidence from the Veteran's attorney.  In a statement dated in March 2011, a childhood friend of the Veteran indicated that the Veteran was a "totally different person" after he was discharged from service.  He stated that the Veteran had been a fun loving and happy individual in high school but that after service he became fearful of crowds and his surroundings and he had also been jittery and tense, with much anxiety shown.  

Copies of newspaper articles and transcripts of Congressional hearings described abusive treatment including physical assaults of Marine Corps recruits at the recruit depots at Parris Island and San Diego.   

In a comprehensive reports, dated April 2011 and March 2014, of a private psychiatric examination conducted in April 2011, M.C., M.D., noted that he spent an extensive amount of time reviewing the Veteran's service and post-service records and interviewing the Veteran.  



The physician concluded, after his thorough review, that the Veteran had clearly developed psychiatric illness while on active duty in the service, and that the Veteran had developed a severe anxiety syndrome that would likely have been called an acute stress reaction at the time of his assault in service.  The physician explained that the full breadth of symptoms associated with posttraumatic stress disorder were not evident until after the occurrence of a second stressor event, namely, a vehicle accident when a child was killed.  The physician stated that the physical assault in service marked the beginning of psychiatric disease, as the events in service were life-changing for the Veteran.  

Dr. M.C. provided rationale for his conclusions, accounting for the lack of in-service records of the alleged assault during basic training and for the long period of time between service and 2000 when the Veteran initially sought treatment for anxiety.  He made references to the Veteran's complaints and psychiatric evaluations during service and further explained the Veteran's disease process after service, especially when it was exacerbated by a second stressor event when he struck a child who stepped in front of his vehicle to commit suicide, as documented in VA and Social Security records.  The physician also furnished his qualifications to render the opinion to include his membership as a Diplomate of the American Board of Internal Medicine and the American Board of Psychiatry and Neurology.  He provided a list of references - all from professional journals of psychiatry - to support his conclusions.   

Analysis

On the basis of the service treatment records alone, a psychiatric disorder was not affirmatively shown to have been present during service.  And service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.





As for the diagnosed psychiatric disorders, anxiety disorder, major depressive disorder, and PTSD, none is a chronic disease listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, that the condition is indicative of, but not dispositive of a chronic disease).  

Service connection may still be established based on an initial diagnosis after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In statements and in testimony, the Veteran testified that his drill instructor assaulted him.  He stated that the drill instructor kicked him in the ankle and when he fought back the drill instructor worked him over and he was left in a hole in the ground.  The Veteran stated that he could not get up or walk and that he was later found by MPs, who took him to sick bay.  He stated that he could not tell the MPs what happened because he could not talk.  He stated that he was hospitalized between April 17 to June 2.  And it took him 30 days before he could walk again.  The Veteran asserted that anxiety was the result of the in-service assault. 

The Veteran is competent to describe an in-service assault.  Layno v. Brown, 6 Vet.App. 46e5, 469-71 (1994) (lay testimony is competent as to symptoms of an injury, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).




Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  Factors to consider when assessing the credibility of lay evidence include facial plausibility, internal consistency, consistency with other evidence, self-interest, or bad character.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Because of stark inconsistencies between the Veteran's account of the personal assault and other evidence in the record, the Board is compelled to address the Veteran's credibility as to the events in service as he has described. 

After reviewing the evidence of record, the Board finds that the Veteran's statements and testimony relating to the claimed in-service assault are not credible due to inconsistencies with other evidence of record, self-interest, and bad character. 



As for inconsistencies with other evidence of record and self-interest, and bad character, the Veteran submitted a copy of an altered service personnel record to his United States Senator, which was then forwarded by the office of the Senator to VA for a response.  The Veteran faxed to his Senator a copy of the Aptitude Board Report.  The original document in the Veteran's file showed that the Veteran was honorably discharged because of unsuitability and that he did not warrant retention in the service and he was not in need of hospitalization.

In the copy of the document the Veteran faxed to his Senator, a second conclusion and recommendation was checked, namely, that the findings were inconclusive, regarding unsuitability, and it was recommended that the Veteran be admitted to the sick-list for further study.  The altered document is supportive of the Veteran's claim, the original is not.  Also the record shows that the altered document is directly traceable to the Veteran.  In April 2006, the Veteran requested his military records from NPRC.  In June 2006, NPRC sent copies of the service personal records, but not medical records, to the Veteran.  In August 2008, the Veteran faxed a cover letter authored by the Veteran and a copy of the altered Aptitude Board Report to the Senator.  The cover letter and faxed documents all bear the same faxed date.  

The submission of a copy of an altered document material to the claim impeaches the Veteran's credibility on several levels.  First, the original and altered document are inconsistent and the inconsistency was introduced by the Veteran.  Second, as the altered document was supportive of the claim, the Veteran's action was to advance his own self-interest.  And lastly, the submission of an altered document reflects poorly on the Veteran's character.  

As for other evidence that impeaches the Veteran's credibility, on May 28, 1969, the Veteran signed a document, acknowledging that he was being processed for administrative discharge for unsuitability by reason of inaptitude; however, in an August 2008 letter to his Senator he stated that he had no idea why he was discharged.  


As for the Veteran's statements and testimony as to the alleged in-service assault, the Veteran testified that after the in-service assault he was hospitalized for 30 days from April 17 to June 2, and he had to re-learn to walk.  

The service personnel records show that:

* On May 2, the Veteran qualified as a marksman on the rifle range.

* On May 5, the Veteran was assigned to a new platoon.  

* On May 5, the Veteran also underwent a standard medical evaluation.  

* On May 23, the Veteran underwent a neuropsychiatric evaluation.  

* On May 28, a platoon commander's performance evaluation shows that since the Veteran arrived for recruit training, his performance had been consistently unsatisfactory with no change in his progress.   

It is clear that the Veteran's account of the events surrounding the alleged in-service assault is completely incompatible with the service personnel records.  Each of the cited records were composed by a different person.  None of the records refer or even allude to the Veteran having been beaten to the point he required hospitalization, let alone for a month.  The inconsistency between the Veteran's statements and testimony with the other evidence of record is irreconcilable.  

For example, the Veteran qualified as a marksman on the rifle range no more than two weeks after the alleged assault when, according to the Veteran, he was still re-learning how to walk and was bedridden for two more weeks thereafter.  The medical evaluation two weeks after the alleged assault contained no complaint, finding, or history of an assault or that the Veteran had cuts or bruises from being beaten.  



And on a performance evaluation, when the Veteran stated that he as re-learning to walk, it was reported that the Veteran had shown no change in progress since he arrived for recruit training.  

After service, there also examples that the Veteran was inclined to advance his own self-interest.  For example, in April 2006, VA treatment records show that during an interview the Veteran stated that he was in combat during Vietnam.  The record shows that Veteran did not complete recruit training.  Although the Veteran later recanted the statement, clearly he did try to enhance his standing as a combat Veteran for the purpose of treatment.  Also, in May 2006, the Veteran admitted that he lied to police about a domestic violence incident.

The inconsistencies with other evidence in the record and the Veteran's self-interest impeaches the Veteran's credibility that he was a victim of an in-service assault, which caused his current psychiatric disorder, and the Board finds the Veteran not credible.  The lack of credibility is not based on the absence of medical records, rather it is the based on evidence that controverts the Veteran's statements and testimony about the alleged in-service assault.  

Accordingly, the Veteran's statements and testimony, pertaining to the alleged in-service assault, have no probative value.  Washington, at 369.  

As for the Congressional hearings and articles, the fact that other Marine recruits were assaulted has no probative value in light of the Veteran's lack of credibility of his alleged in-service assault. 

Also the statement of the Veteran's friend has no probative value on whether or not the Veteran was assaulted in service as the friend did not express personal knowledge of the alleged assault.  

As for the medical evidence, there are medical opinions favorable and unfavorable to the claim.  


As the medical opinions are based on the history of an alleged personal assault in service provided by the Veteran, as the Board rejects the Veteran's statements and testimony about the alleged assault in service as not credible on the facts in the record that contradict the facts presented by the Veteran that formed the basis of the opinions, as well on the basis of self-interest, the Board also rejects the medical opinions and the opinions have no probative on a material issue of fact, that is, an in-service assault.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a Veteran's statements renders a medical report incredible only if the Board rejects the Veteran's statements as not credible).

In conclusion, as the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, there is no doubt to be resolved, and service connection is not warranted.


ORDER

Service connection for a psychiatric disorder, namely, anxiety disorder, major depressive disorder, or PTSD, is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


